Citation Nr: 1622427	
Decision Date: 06/03/16    Archive Date: 06/13/16

DOCKET NO.  05-37 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) on an extraschedular basis.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

B. Berry, Counsel






INTRODUCTION

The Veteran served on active duty from September 1963 to September 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in March 2005 by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Board remanded this case in August 2008, July 2010, February 2012, March 2013, and October 2013 for additional development, and the case has returned to the Board for further appellate review.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

The evidence of record shows that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected bilateral pes planus.


CONCLUSION OF LAW

The criteria for  TDIU on an extraschedular basis have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 7104 (West 2014); 38 C.F.R. §§ 3.159, 3.340, 3.341, 4.16 (2015).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance

The United States Department of Veterans Affairs (VA) has a duty to notify and assist a claimant in developing a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

II.  Criteria and Analysis 

The Veteran asserted as part of his increased disability rating for bilateral pes planus that it warrants a total disability rating as it prevents him from securing or following any substantially gainful occupation.  Total disability will be considered to exist when there is present any impairment of mind or body, which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (2015).  If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341 (2015).  In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability and to the effects of combinations of disability.  38 C.F.R. § 4.15 (2015).

In order to demonstrate an inability to maintain a substantially gainful occupation, as required for a TDIU award pursuant to 38 C.F.R. § 3.340(a), a veteran is not required to submit proof that he is 100 percent unemployable.  See Roberson v. Principi, 251 F.3d 1378, 1385 (2001).  Instead, the regulations contemplate more flexibility in the employability determination.  Id.  

If the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if the veteran is unable to secure or follow 
a substantially gainful occupation as a result of service-connected disability, provided that he or she has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  38 C.F.R. § 4.16(a) (2015).  It is provided further that the existence or degree of nonservice-connected disabilities or previous unemployability status will be disregarded where the percentages referred to in this paragraph for the service-connected disability or disabilities are met and in the judgment of the rating agency such service-connected disabilities render the Veteran unemployable. 

The Veteran is service-connected for bilateral pes planus, rated as 50 percent disabling and left pneumothorax, which is rated as noncompensable (i.e., 0 percent).  Thus, he does not meet the schedular criteria for an award of TDIU pursuant to the provisions of 38 C.F.R. § 4.16(a).  However, under subpart (b), the Veteran can still be awarded TDIU if it is established by the evidence of record that his service-connected disability has rendered him unable to secure and follow substantially gainful employment.  If this is established, the case is to be sent to the Director of Compensation and Pension Services for extraschedular consideration.  38 C.F.R. §§ 3.340(a), 3.341(a) and 4.16(b) (2015).  In a June 2013 determination, the Director of Compensation Service concurred with the March 2013 AMC memorandum that recommended entitlement to TDIU on an extra-schedular basis be denied.  The Director explained that the evidence does not demonstrate that the Veteran is unable to secure and follow any substantially gainful occupation by reason of his service-connected disabilities and accordingly, entitlement to TDIU on an extraschedular basis is denied.  Therefore, the question of whether the Veteran is entitled to TDIU on an extraschedular basis has first been adjudicated by the Chief of Compensation Service, and the Board may now proceed to evaluate the merits of the appeal.  See Anderson v. Shinseki, 22 Vet. App. 423, 427-28 (2009) (the Board has jurisdiction to review determinations of the Director regarding a veteran's entitlement to an extraschedular rating).

The crucial inquiry in determining whether the Veteran is entitled to TDIU is not whether the Veteran is able to pursue his profession of choice, or indeed any particular job.  Instead, the Board must inquire as to whether the Veteran can secure and follow a substantially gainful occupation in a more general sense.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  The fact that a veteran is unemployed is not enough.  It must be determined that his service-connected disorders without regard to his advancing age make him incapable of performing the acts required by employment.  Id.

The evidence of record indicates that the Veteran's service-connected bilateral pes planus with consideration of his education and employment history makes most types of employment extremely difficult.  In this regard, the Veteran has worked in manual or physical labor for his entire career.  He served in the United States Army from September 1963 to September 1965 in light infantry.  The Veteran worked as a dye setter from April 1977 to February 1993.  See VA examination reports dated in May 1988 and December 1991 and Veteran's Application for Increased Compensation Based on Unemployability (TDIU) form dated in September 2010.  It appears that he also worked as a spot weld helper and for a glass company.  See VA examination dated in December 1991.  The Veteran reported that he last worked full-time in 1993.  See September 2010 TDIU form.  Furthermore, the evidence shows that the Veteran has education through the sixth grade.  Id.

The Veteran reported at the February 2005 VA examination that he experienced pain when he has to stand, walk, or put weight on his feet.  The level of pain on a day to day basis is 4 out of 10 when sitting and up to 7 out of 10 when he stands up.  He stated that he is unable to do what he needs to do, such as, walk, yard work, or stand for long periods of time.  He had shoe inserts and occasionally uses a cane.  A March 2009 VA examination report shows that the Veteran reported pain (while standing and walking), swelling (while standing), heat (at rest), redness (at rest), and stiffness (while standing and at rest) with respect to the bilateral feet.  Functional limitations include that he was unable to stand for more than a few minutes and unable to walk more than a few yards.  There was objective evidence of pain on dorsiflexion of the feet and pain in the tarsometatarsal region of the feet with range of motion.  There was objective evidence of swelling, tenderness, instability, and weakness.  There was also evidence of abnormal weight bearing with unusual shoe wear pattern and evidence of acquired adult pes planus upon weight bearing.  The examiner in March 2009 observed that the Veteran must use a cane to ambulate and there was lack of heel contact with gait.  The examiner determined that the Veteran's bilateral pes planus prevents the Veteran from engaging in exercise, sports, and recreation.  His pes planus has a severe effect on chores, shopping, and traveling and a moderate effect on feeding and driving.  

The Veteran underwent another VA examination in December 2010.  The Veteran's symptoms were treated with hydrocodone and ankle-foot orthotics.  He reported experiencing pain, swelling, heat, redness, stiffness, fatigability, weakness, lack of endurance, and spasms at night.  The Veteran indicated that he was unable to stand for more than a few minutes and he was unable to walk more than a few yards.  Physical examination revealed evidence of swelling and instability.  The examiner determined that the Veteran's bilateral pes planus prevented the Veteran from engaging in exercise, sports, and recreation.  It had a severe effect on the Veteran's ability to do chores, shopping, bathing, and dressing, and a moderate effect on traveling and driving.  The examiner determined that the Veteran may perform jobs which required limited standing, such as, operator or clinical support assistant.  

A May 2012 VA examination revealed that the Veteran has pain on use of the feet and the pain is accentuated on use.  There was no indication of swelling on use.  The examiner noted that the Veteran's symptoms are relieved by arch support.  He has decreased longitudinal arch height on weight-bearing.  There was also evidence of marked deformity of the left foot and marked pronation of the left foot.  The examiner determined that the Veteran's bilateral flat feet make it difficult to walk secondary to pain on standing.  The examiner concluded that the Veteran's flat feet had mild impairment to physical employment secondary to difficulty in walking from pain on prolonged standing.  There was no impairment for sedentary employment. 

After review of the entire evidence of record, to include the most pertinent of which was discussed above, the Board finds that Veteran's service-connected bilateral pes planus prevents the Veteran from obtaining and maintaining substantially gainful employment.  Although the May 2012 VA examiner determined that the Veteran's flat feet has mild impairment to physical employment, the VA examiners in  March 2009 and December 2010 determined that the Veteran's bilateral flat fleet prevented the Veteran from engaging in exercise, sports, and recreation.  It had a severe effect on the Veteran's ability to do chores and shopping and a moderate to severe effect on bathing, dressing, feeding, traveling, and driving.  The Veteran also reported in the February 2005 VA examination that he is unable to do what he needs to do, such as, walk, yard work, or stand for long periods of time.  Thus, the results of the VA examinations demonstrate that the Veteran's bilateral pes planus would have a severe impact on the Veteran's ability to engage in most types of manual labor. 

The Board notes that the VA examiners in December 2010 and May 2012 determined that the Veteran's bilateral pes planus would not affect the Veteran's ability to engage in sedentary employment; however, as noted above, the Veteran has very limited education (reported as being through the 6th grade), and he spent his entire working career in physical labor, mainly as a dye setter.  The skills the Veteran has acquired through his work experience would have limited transferability to a sedentary position.  The VA examiner in December 2010 determined that the Veteran would be able to perform jobs that require limited standing, such as an operator or clinical support assistance.  However, it appears that the examiner did not consider the Veteran's education and work history in this determination, and she did not provide any explanation in support of her conclusion.  Thus, the Board concludes that the Veteran's service-connected bilateral pes planus prevents him from securing or following any substantially gainful occupation based on his education and work experience.

In conclusion, the evidence of record indicates that the Veteran would have difficulty with most occupations related to his education, training and work experiences due to his service-connected bilateral pes planus and the evidence is in equipoise on the issue of whether the Veteran is unable to secure or follow a substantially gainful occupation solely due to service-connected disability.  Resolving any reasonable doubt in favor of the Veteran, the Board finds that entitlement to TDIU is warranted.


ORDER

Entitlement to TDIU is granted.





____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


